Judgment unanimously reversed, as a matter of discretion in the interest of justice, and a new trial granted. Memorandum: The court’s improper limitation on defendant’s right to cross-examine the two principal prosecution witnesses deprived defendant of a fair trial and, consequently, his convictions are reversed in the interests of justice (CPL 470.15, subd 6; see People v Ayrhart, 101 AD2d 703 [No. 42]). (Appeal from judgment of Orleans County Court, Miles, J. — burglary, second degree, and other charges.) Present — Hancock, Jr., J. P., Callahan, Denman, O’Donnell and Moule, JJ.